Citation Nr: 1438512	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for the residuals of a left knee contusion.

2.  Entitlement to service connection for a fibroma, non-oesteogenic, left tibial metaphysis.

3.  Entitlement to service connection for a back disability, to include as being secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1967.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.  In June 2011, the Veteran proffered testimony via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The record reflects that the claim was previously before that Board.  At that time, the issues on appeal included those listed on the front page of this action along with the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and for substance abuse.  The Board reviewed the claims file and, in February 2012, issued a Decision/Remand.  In that action, the Board denied entitlement to service connection for PTSD and for substance abuse, while the remaining three issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of additional development.  

Shortly after the Board remanded the claim in February 2012, the Veteran died in May 2012.  The Veteran's spouse contacted the RO and requested that she be substituted for her deceased husband in the appeal before the VA.  The appropriate paperwork was submitted and accepted, and as such, the Veteran's widow has been substituted for the purposes of this appeal.  The claim has since been returned to the Board for review.

Regrettably, the claim must once again be remanded to the AMC for additional action.  VA will notify the appellant if further action is required.


REMAND

The Veteran had sought service connection for a left knee disability and a lower back disability secondary to the left knee disorder.  As noted in the Board's Decision/Remand of February 2012, the Board found that the Veteran developed a fibroma of the left leg shortly before he entered onto active duty.  The Board requested that a medical examiner provide an opinion as to whether the pre-existing disorder was aggravated by service and whether the left knee disability caused or resulted in the development of the current lower back disability.  

Subsequently, a medical review was accomplished in December 2012.  A nurse practitioner provided an opinion that has been included in the claims folder for review.  In that opinion, it was found that the Veteran did not develop a left knee disability that was related to service.  The nurse did not provide comments concerning whether any pre-existing left leg disorder was aggravated by service even though the nurse suggested that left leg disorder became severe enough that the Veteran was medical discharged as a result of that disability.  

Additionally, a review of the file shows that there is a dearth of medical records contained in the file (either paper or electronic).  Indeed, the only private medical records in the file as dated in 1999 and then in 2008.  There are no records between those time periods nor are their records either before 1999 or after 2008.  Moreover, the file is negative for any VA medical treatment records.  While there may not be any records for this period, based on the contentions that were previously made by the Veteran concerning treatment that he had received for his left leg and back disorders, the Board believes that there may be additional records that have not been associated with the file.  These possible records are important because they may reveal additional medical information which can have an effect on whether benefits are granted.  

Accordingly, the case is REMANDED to the AMC for the following actions:

1.  The AMC should contact the appellant and ask that she furnish signed authorizations for release to the VA of private/government medical records.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional medical treatment records, the AMC should forward the Veteran's complete claims file to a VA orthopedist for the purpose of obtaining an opinion concerning the Veteran's left leg disabilities.  The review should be accomplished by a medical doctor.  The claims file and a copy of this remand will be made available to the reviewer who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The report should include a discussion of the Veteran's documented left leg and back history and should also address his former assertions regarding his leg and back symptoms.

The reviewer should specifically provide comments with respect to the following items:

a.  Is it medically ascertainable that the Veteran's fibroma, non-oesteogenic, left tibial metaphysis began or developed prior to the Veteran entering onto active duty in November 1966?  A detailed explanation as to how this was determined would be appreciated.  

b.  The record shows that the Veteran was discharged from service approximately five months after his entry into active service.  In essence, he was discharged because service department personnel believed that he could not perform his duties even though he had been found medically fit for duty at the time of enlistment.  Based on this change, does this indicate that any preexisting left leg disorder became more disabling during his service?

c.  If it is determined that any pre-existing left leg disorder was aggravated or made more disabling by service, is it at least as likely as not that the left leg disorder resulted in the development of a left knee disability and/or a lower back disorder?  (In the event that the examiner finds that a left leg disorder did not preexist service, he or she should still discuss whether it caused or aggravated the Veteran's later left knee and back disorders.)

For any disability noted other than left tibial metaphysis , the reviewer should opine as to whether it is at least as likely as not related to the Veteran's military service, caused by a service-connected disability, or aggravated by a service-connected disability.  If aggravation (permanent worsening beyond its natural progression) is found, then the baseline level of disability prior to such aggravation should be noted.  If the reviewer finds that the underlying disorder pre-existed service, the reviewer must also document why or why not the disorder was aggravated by the Veteran's military service.  

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  The AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical review report.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013) and Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



